                               Case 19-11739-LSS                        Doc 623            Filed 01/31/20                 Page 1 of 12



                                                            UNITED STATES BANKRUPTCY COURT
                                                                 DISTRICT OF DELAWARE


In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                               Case No. 19-11739
Debtors                                                                                                               Reporting Period: Dec 1, 2019 - Dec 31, 2019


                                                           MONTHLY OPERATING REPORT
                        File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                          Document         Explanation     Affidavit/Supplement
REQUIRED DOCUMENTS                                                                     Form No.           Attached          Attached             Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                 X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                                                     Affidavit
   Schedule of Professional Fees Paid                                                  MOR-1b                     X
   Copies of bank statements                                                                                                                      Affidavit
   Cash disbursements journals                                                                                                                    Affidavit
Statement of Operations                                                                 MOR-2                     X
Balance Sheet                                                                           MOR-3                     X
Status of Postpetition Taxes                                                            MOR-4                                                     Affidavit
  Copies of IRS Form 6123 or payment receipt                                                                                                      Affidavit
  Copies of tax returns filed during reporting period                                                                                             Affidavit
Summary of Unpaid Postpetition Debts                                                    MOR-4                     X
  Listing of aged accounts payable                                                      MOR-4                                                      None
Accounts Receivable Reconciliation and Aging                                            MOR-5                     X
Debtor Questionnaire                                                                    MOR-5                     X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                          January 30, 2020
Signature of Authorized Individual*                                              Date


William Nolan                                                                    Chief Restructuring Officer
Printed Name of Authorized Individual                                            Title of Authorized Individual



* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                MOR
                                                                                                                                                              (04/07)
                                                      Case 19-11739-LSS                                     Doc 623                        Filed 01/31/20                       Page 2 of 12
In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                         Case No. 19-11739
Debtors                                                                                                                                                                                         Reporting Period: Dec 1, 2019 - Dec 31, 2019
                                                                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the
petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the ten bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the
SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements
reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                   iPic GC               iPic
                                                                Entertainment       Entertainment                          iPic GC                            Delray Beach
DEBTOR:                                                              LLC                  Inc        iPic Media LLC      Holdings LLC       iPic Texas LLC    Holdings LLC          CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                                                  CONSOL.              OPER.              OPER.               N/A                 N/A              N/A            ACTUAL    PROJECTED*                ACTUAL      PROJECTED*
CASH BEGINNING OF MONTH                                                     -           4,303,047                -                 -                  -                 -           4,303,047                NA            147,758                 NA

RECEIPTS
CASH SALES                                                                  -                   -                -                 -                  -                 -                   -                NA         37,807,952                 NA
ACCOUNTS RECEIVABLE                                                         -                   -                -                 -                  -                 -                   -                NA          1,262,953                 NA
LOANS AND ADVANCES                                                          -                   -                -                 -                  -                 -                   -                NA         13,775,946                 NA
OTHER (ATTACH LIST)
   CANCELLED CHECKS                                                         -                   -                -                 -                  -                 -                   -                NA            351,900                 NA
   CANCELLED ACH'S                                                          -                   -                -                 -                  -                 -                   -                NA            420,835                 NA
   DEPOSITS                                                                 -                   -                -                 -                  -                 -                   -                NA          2,606,212                 NA
   FUNDING RELATED TO SALE CLOSING                                          -                   -                -                 -                  -                 -                   -                NA          3,850,000                 NA
TRANSFERS (FROM DIP ACCTS)                                                  -                   -                -                 -                  -                 -                   -                NA          9,145,722                 NA


  TOTAL RECEIPTS                                                            -                   -                -                 -                  -                 -                   -                NA         69,221,521                 NA

DISBURSEMENTS
NET PAYROLL/BENEFITS                                                        -                   -                -                 -                  -                 -                   -                NA        (10,620,571)                NA
PAYROLL TAXES                                                               -                   -                -                 -                  -                 -                   -                NA          (3,292,986)               NA
SALES, USE, & OTHER TAXES                                                   -                   -                -                 -                  -                 -                   -                NA          (2,825,794)               NA
INVENTORY PURCHASES                                                         -                   -                -                 -                  -                 -                   -                NA          (5,834,006)               NA
SECURED/ RENTAL/ LEASES                                                     -                   -                -                 -                  -                 -                   -                NA          (6,402,020)               NA
INSURANCE                                                                   -                   -                -                 -                  -                 -                   -                NA          (1,408,292)               NA
ADMINISTRATIVE                                                              -                   -                -                 -                  -                 -                   -                NA            (864,936)               NA
SELLING/MARKETING                                                           -                   -                -                 -                  -                 -                   -                NA          (1,113,439)               NA
OTHER (ATTACH LIST)
   FILM RENTAL                                                              -                   -                -                 -                  -                 -                   -                NA          (4,222,488)               NA
   LEGAL                                                                    -                   -                -                 -                  -                 -                   -                NA             (32,970)               NA
   PACA/PASA CLAIMS                                                         -                   -                -                 -                  -                 -                   -                NA          (1,044,231)               NA
   CRITICAL VENDOR CLAIMS                                                   -                   -                -                 -                  -                 -                   -                NA          (3,842,312)               NA
   UTILITY PAYMENTS                                                         -                   -                -                 -                  -                 -                   -                NA            (440,243)               NA


TRANSFERS (TO DIP ACCTS)                                                    -                   -                -                 -                  -                 -                   -                NA          (9,121,801)               NA
INTEREST & FEES                                                             -                   -                -                 -                  -                 -                   -                NA            (620,125)               NA
PROFESSIONAL FEES (TO ESCROW)                                               -                   -                -                 -                  -                 -                   -                NA          (5,524,438)               NA
PROFESSIONAL FEES                                                           -            (329,866)               -                 -                  -                 -            (329,866)               NA          (2,000,999)               NA
U.S. TRUSTEE QUARTERLY FEES                                                 -                   -                -                 -                  -                 -                   -                NA            (232,449)               NA
RETURN OF DEPOSITS                                                          -                   -                -                 -                  -                 -                   -                NA          (2,606,212)               NA
CLOSING RELATED PAYMENTS**                                                  -                   -                -                 -                  -                 -                   -                NA          (3,345,785)               NA
TOTAL DISBURSEMENTS                                                         -            (329,866)               -                 -                  -                 -            (329,866)               NA        (65,396,098)                NA


NET CASH FLOW                                                               -            (329,866)               -                 -                  -                 -            (329,866)               NA          3,825,423                 NA
(RECEIPTS LESS DISBURSEMENTS)


CASH - END OF MONTH                                                         -           3,973,182                -                 -                  -                 -           3,973,182                NA          3,973,182                 NA

                                                                           THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (Quarter to date Activity)
                                                 iPic GC         iPic
                                              Entertainment Entertainment                    iPic GC                   Delray Beach
                                                   LLC            Inc       iPic Media LLC Holdings LLC iPic Texas LLC Holdings LLC                                                 Total
TOTAL DISBURSEMENTS                                               $ 34,662,104        $ 3,005,317         $ 305,586               $ -                $ -               $ -       $ 37,973,006
  LESS: TRANSFERS TO DEBTOR IN POSSESSION
  ACCOUNTS                                                           (4,470,655)          (69,238)         (125,746)                   -                  -                 -      (4,665,640)
   LESS: PROFESSIONAL FEES (TO ESCROW)***                            (3,473,060)                -                    -                 -                  -                 -      (3,473,060)
  LESS: RETURN OF DEPOSITS****                                                  -      (2,606,212)                   -                 -                  -                 -      (2,606,212)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
  SOURCES (i.e. from escrow accounts)                                4,757,323                  -                    -                 -                  -                 -       4,757,323
TOTAL DISBURSEMENTS FOR CALCULATING U.S.
TRUSTEE QUARTERLY FEES                                            $ 31,475,712          $ 329,866         $ 179,839               $ -                $ -               $ -       $ 31,985,417
CALCULATED Q4 TRUSTEE FEES:                                          $ 250,000            $ 4,875            $ 1,625             $ 325              $ 325            $ 325          $ 257,475

* Projected amounts are reflected as "NA". The Debtors previously maintained a budget through the sale closing. A separate wind-down budget approved on January 21, 2020 will be used to manage wind-down operations.
** As part of the sale closing on 11/15/19, the Debtors transferred the Debtors' bank accounts to the purchasing entity, with the exception of one account ending in x3739 that was retained by the Debtors. All funds in the Debtors' accounts
prior to the closing, other than funds to cover outstanding checks of the Debtors and certain closing related payments, were transferred to the Debtors' retained account x3739 prior to the closing. Funds for certain closing related payments
were funded by the buyer into the Debtors' accounts prior to the closing and remained in the accounts that were transferred to the buyer as part of the closing.
*** Professional fees were escrowed based on the Debtors' forecast. Actual payment of these fees are reflected as estate disbursements made by outside sources when paid to the respective Professionals.
**** The Debtors received a cash deposit in the amount of $2,606,212 from Cinemex Holdings USA, Inc. The deposit was held in escrow until being returned to Cinemex following the closing of the transaction with the successful bidder.




                                                                                                                                                                                                                               FORM MOR-1
                                                                                                                                                                                                                                    (04/07)
                       Case 19-11739-LSS              Doc 623       Filed 01/31/20        Page 3 of 12



                                                          MOR-1a

In re: iPic-Gold Class Entertainment, LLC, et al.                                                     Case No. 19-11739
Debtors                                                                     Reporting Period: Dec 1, 2019 - Dec 31, 2019

                         Bank Reconciliation (or copies of the debtor's bank reconciliations)


The above-captioned debtor and debtor-in-possession (the "Debtor") hereby submit this attestation regarding bank
account reconciliations in lieu of providing copies of bank statements, cash disbursement journals, and account
reconciliations.

I attest that each of the Debtor's bank accounts is reconciled to bank statements. The Debtor's standard practice is to
ensure that each bank account is reconciled to bank statements once per month within 30 days after the month end.
Copies of all such documents can be made available upon request of the U.S. Trustee.

A listing of all Debtor bank accounts - including the December 31, 2019 bank balance for each account - follows this
attestation.




                                                                                                          January 30, 2020
Signature of Authorized Individual                                                                       Date




William Nolan                                                                  Chief Restructuring Officer
Printed Name of Authorized Individual                                          Title of Authorized Individual
                              Case 19-11739-LSS                     Doc 623           Filed 01/31/20              Page 4 of 12


                                                                          MOR-1a

In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                      Case No. 19-11739
Debtors                                                                                                      Reporting Period: Dec 1, 2019 - Dec 31, 2019

                                                              Debtor Bank Account Listing*


Banking Institution                                         Entity Name             Acct Type                     Acct Number             12/31/2019
JP Morgan                                     Ipic Entertainment, Inc.              Operations                    xxxxx3739                     $ 3,973,182



* Pursuant to an asset purchase agreement approved by the Court, the Debtors transferred all of the Debtors' bank accounts to the purchasing entity,
with the exception of one account ending in x3739 that was retained by the Debtors. The sale closing occurred on November 15, 2019.
                                                     Case 19-11739-LSS                Doc 623          Filed 01/31/20            Page 5 of 12



In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                             Case No. 19-11739
Debtors                                                                                                                                             Reporting Period: Dec 1, 2019 - Dec 31, 2019

                                                                SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                              This schedule is to include all retained professional payments from case inception to current month

                                                 Period        Amount                                           Check                   Amount Paid                       Year-To-Date
                 Payee                          Covered       Approved                  Payor              Number    Date           Fees        Expenses              Fees         Expenses
Aurora Management Partners                      Aug-19        $ 92,563.43     Professional Fee Escrow        N/A    10/18/19      $ 84,033.20    $ 8,530.23         $ 84,033.20     $ 8,530.23
Aurora Management Partners                      Sep-19        $ 68,209.25     Professional Fee Escrow        N/A    11/12/19        61,108.00       7,101.25        145,141.20       15,631.48

Cole Schotz P.C.                                    Aug-19      75,769.07     Professional Fee Escrow        N/A     10/18/19       73,528.40           2,240.67      73,528.40        2,240.67
Cole Schotz P.C.                                    Sep-19     128,310.83     Professional Fee Escrow        N/A     11/19/19      122,583.60           5,727.23     196,112.00        7,967.90
Cole Schotz P.C.                                    Oct-19     150,000.00      iPic Entertainment Inc        N/A     12/30/19      148,153.75           1,846.25     344,265.75        9,814.15

Cole Schotz P.C. (Committee Exp. Reimb.)            Aug-19        1,874.66    Professional Fee Escrow        N/A     10/18/19               -           1,874.66             -         1,874.66
Cole Schotz P.C. (Committee Exp. Reimb.)            Oct-19          828.90    Professional Fee Escrow        N/A     12/30/19               -             828.90             -         2,703.56

Pachulski Stang Ziehl & Jones LLP                   Aug-19     307,342.52     Professional Fee Escrow        N/A     10/18/19      298,479.40          8,863.12      298,479.40        8,863.12
Pachulski Stang Ziehl & Jones LLP                   Sep-19     337,785.56     Professional Fee Escrow        N/A     11/12/19      327,414.40         10,371.16      625,893.80       19,234.28
Pachulski Stang Ziehl & Jones LLP                   Oct-19     415,000.00     Professional Fee Escrow        N/A     12/17/19      354,344.80         60,655.20      980,238.60       79,889.48

PJ Solomon L.P.                                 Aug-19         112,560.32     Professional Fee Escrow        N/A     10/25/19       80,000.00         32,560.32       80,000.00       32,560.32
PJ Solomon L.P.                                Aug-Oct 19    1,910,504.74     Professional Fee Escrow        N/A      12/9/19    1,870,000.00         40,504.74    1,950,000.00       73,065.06

FTI Consulting                                      Aug-19     204,902.57     Professional Fee Escrow        N/A     10/29/19      200,761.07          4,141.50      200,761.07        4,141.50
FTI Consulting                                      Aug-19      50,190.27     Professional Fee Escrow        N/A     11/21/19       50,190.27                -       250,951.34        4,141.50
FTI Consulting                                      Sep-19     312,568.05     Professional Fee Escrow        N/A     11/21/19      307,755.00          4,813.05      558,706.34        8,954.55
FTI Consulting                                      Oct-19     383,775.83     Professional Fee Escrow        N/A     12/17/19      358,105.50         25,670.33      916,811.84       34,624.88

Stretto                                       Aug-Oct 19       170,183.98     Professional Fee Escrow        N/A     11/20/19       68,884.30        101,299.68       68,884.30     101,299.68
Stretto                                         Nov-19          34,952.95     Professional Fee Escrow        N/A     12/30/19       14,007.50         20,945.45       82,891.80     122,245.13




                                                                                                                                                                                       FORM MOR-1b
                                                                                                                                                                                             (04/07)
                                                                                  Case 19-11739-LSS                                Doc 623                 Filed 01/31/20                       Page 6 of 12



In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                             Case No. 19-11739
Debtors                                                                                                                                                                                                                             Reporting Period: Dec 1, 2019 - Dec 31, 2019

                                                                                                                         STATEMENT OF OPERATIONS*
                                                                                                                              (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


Debtor:                                                                        iPic GC Entertainment LLC        iPic Entertainment Inc                iPic Media LLC                iPic GC Holdings LLC                 iPic Texas LLC              Delray Beach Holdings LLC
                                                                                 Current       Cumulative       Current        Cumulative         Current       Cumulative         Current       Cumulative          Current       Cumulative         Current        Cumulative
REVENUES                                                                          Month      Filing to Date     Month        Filing to Date       Month       Filing to Date       Month        Filing to Date       Month        Filing to Date       Month       Filing to Date
Gross Revenues                                                                          -       31,225,112             -                -                -        1,088,030               -                -                -                -                -               -
Less: Returns and Allowances                                                            -               -              -                -                -               -                -                -                -                -                -               -
Net Revenue                                                                  $          -    $ 31,225,112     $        -     $          -       $        -    $ 1,088,030        $        -    $           -       $        -    $           -      $         -    $          -
COST OF GOODS SOLD
Beginning Inventory                                                                    -        1,400,145                -                -                -               -                -                -                -                -               -                -
Add: Purchases                                                                         -        9,425,168                -                -                -               -                -                -                -                -               -                -
Add: Cost of Labor                                                                     -              -                  -                -                -               -                -                -                -                -               -                -
Add: Other Costs (attach schedule)                                                     -              -                  -                -                -               -                -                -                -                -               -                -
Less: Ending Inventory                                                                 -              -                  -                -                -               -                -                -                -                -               -                -
Cost of Goods Sold                                                                     -      (10,825,313)               -                -                -               -                -                -                -                -               -                -
Gross Profit                                                                 $         -     $ 20,399,799 $              -     $          -     $          -    $    1,088,030   $          -     $          -     $          -     $          -    $          -     $          -
OPERATING EXPENSES
Advertising                                                                            -          (178,739)              -                -                -          (356,900)             -                -                -                -               -                -
Auto and Truck Expense                                                                 -            (5,079)              -                -                -               -                -                -                -                -               -                -
Bad Debts                                                                              -               -                 -                -                -               -                -                -                -                -               -                -
Contributions                                                                          -               -                 -                -                -               -                -                -                -                -               -                -
Employee Benefits Programs                                                             -          (217,491)              -                -                -            (8,210)             -                -                -                -               -                -
Insider Compensation**                                                                 -          (484,519)              -                -                -               -                -                -                -                -               -                -
Insurance                                                                              -          (765,795)              -                -                -           (10,447)             -                -                -                -               -                -
Management Fees/Bonuses                                                                -               -                 -                -                -               -                -                -                -                -               -                -
Office Expense                                                                         -          (356,882)              -                -                -           (24,328)             -                -                -                -               -                -
Pension & Profit-Sharing Plans                                                         -               -                 -                -                -               -                -                -                -                -               -                -
Repairs and Maintenance                                                                -          (385,933)              -                -                -               -                -                -                -                -               -                -
Rent and Lease Expense                                                                 -        (6,435,336)              -                -                -            (7,979)             -                -                -                -               -                -
Salaries/Commissions/Fees                                                              -        (9,692,614)              -                -                -          (266,212)             -                -                -                -               -                -
Supplies                                                                               -          (720,322)              -                -                -               -                -                -                -                -               -                -
Taxes - Payroll                                                                        -        (1,539,339)              -                -                -           (16,128)             -                -                -                -               -                -
Taxes - Real Estate                                                                    -          (453,082)              -                -                -               -                -                -                -                -               -                -
Taxes - Other                                                                          -          (121,664)              -                -                -              (620)             -                -                -                -               -                -
Travel and Entertainment                                                               -          (186,771)              -                -                -            (2,782)             -                -                -                -               -                -
Utilities                                                                              -        (1,186,698)              -                -                -              (934)             -                -                -                -               -                -
Other (attach schedule)                                                                -        (3,037,188)              -                -                -           (45,635)             -                -                -                -               -                -
Total Operating Expenses Before Depreciation                                           -       (25,767,450)              -                -                -          (740,174)             -                -                -                -               -                -
Depreciation/Depletion/Amortization                                                    -       (11,358,236)              -                -                -               (39)             -                -                -                -               -                -
Net Profit (Loss) Before Other Income & Expenses                             $         -     $ (16,725,888) $            -     $          -     $          -    $      347,817 $            -     $          -     $          -     $          -    $          -     $          -
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                         -        (1,229,349)              -                -                -          (166,641)             -                -                -                -               -                -
Interest Expense                                                                       -          (300,125)              -                -                -               -                -                -                -                -               -                -
Other Expense (attach schedule)                                                        -            (5,908)              -                -                -               -                -                -                -                -               -                -
Net Profit (Loss) Before Reorganization Items                                $         -     $ (18,261,270) $            -     $          -     $          -    $      181,176 $            -     $          -     $          -     $          -    $          -     $          -
REORGANIZATION ITEMS
Professional Fees***                                                              (138,776)    (7,098,827)               -                -                -              -                 -                -                -                -               -                -
U. S. Trustee Quarterly Fees****                                                  (257,475)      (487,649)               -                -                -             (975)              -                -                -                -               -                -
Interest Earned on Accumulated Cash from Ch. 11 (see continuation sheet)               -              -                  -                -                -              -                 -                -                -                -               -                -
Gain (Loss) from Sale of Equipment                                                     -              -                  -                -                -              -                 -                -                -                -               -                -
Other Reorganization Expenses (attach schedule)                                        -              -                  -                -                -              -                 -                -                -                -               -                -
Total Reorganization Expenses                                                     (396,251)    (7,586,476)               -                -                -             (975)              -                -                -                -               -                -
Income Taxes                                                                           -              -                  -                -                -              -                 -                -                -                -               -                -
Net Profit (Loss)                                                            $    (396,251) $ (25,847,746) $             -     $          -     $          -    $     180,201 $             -     $          -     $          -     $          -    $          -     $          -

* Substantially all of the Debtors assets were sold and significant liabilities were assumed by a buyer pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. Given that the buyer assumed most assets and liabilities,
and that the Debtors have had limited transaction activity following the sale, the Debtors are accounting for transactions primarily on a cash basis. Therefore, the statements of operations shown above for the current month have been left blank other than professional fees and
UST fees. Detail of cash receipts and disbursements is shown in FORM MOR-1.
** "Insider" is defined in 11 U.S.C. Section 101(31).
*** Professional Fees for the current month reflects known fees incurred during the month of December. The amount may not include all professional fees incurred to the extent fee applications have not yet been filed with the Court.
**** UST quarterly fees for the current month reflect Q4 2019 fees incurred for all six Debtor entities.




                                                                                                                                                                                                                                                                                    FORM MOR-2
                                                                                                                                                                                                                                                                                         (04/07)
                                                                              Case 19-11739-LSS                                 Doc 623             Filed 01/31/20                     Page 7 of 12



In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                 Case No. 19-11739
Debtors                                                                                                                                                                                                                                 Reporting Period: Dec 1, 2019 - Dec 31, 2019


                                                                                                                STATEMENT OF OPERATIONS - continuation sheet*

Debtor:                                                                        iPic GC Entertainment LLC           iPic Entertainment Inc                iPic Media LLC                 iPic GC Holdings LLC                iPic Texas LLC              Delray Beach Holdings LLC
                                                                                 Current       Cumulative          Current       Cumulative          Current       Cumulative          Current       Cumulative         Current       Cumulative         Current       Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                     Month       Filing to Date       Month        Filing to Date       Month       Filing to Date        Month        Filing to Date      Month        Filing to Date       Month       Filing to Date

Other Costs
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
Other Operational Expenses
Cinema operations                                                                         -         (263,066)               -                -                -               -                 -                -                -                -                -                -
Credit card fees/chargeback                                                               -         (992,711)               -                -                -               -                 -                -                -                -                -                -
Restaurant operations                                                                     -         (118,196)               -                -                -               -                 -                -                -                -                -                -
Laundry/linens                                                                            -         (381,644)               -                -                -               -                 -                -                -                -                -                -
Plateware                                                                                 -          (72,582)               -                -                -               -                 -                -                -                -                -                -
Janitorial                                                                                -         (568,250)               -                -                -               -                 -                -                -                -                -                -
Dues and licenses                                                                         -         (256,675)               -                -                -               -                 -                -                -                -                -                -
Professional fees                                                                         -         (304,084)               -                -                -               -                 -                -                -                -                -                -
Payroll Processing Fees                                                                   -          (79,982)               -                -                -               -                 -                -                -                -                -                -
Dues & licenses                                                                           -               -                 -                -                -           (2,550)               -                -                -                -                -                -
Professional fees (non-bankruptcy)                                                        -               -                 -                -                -          (43,085)               -                -                -                -                -                -
Other Income
Other                                                                                     -       (1,229,349)               -                -                -               -                 -                -                -                -                -                -
Management Fees                                                                           -               -                 -                -                -           12,744                -                -                -                -                -                -
Member Reward Points                                                                      -               -                 -                -                -         (179,386)               -                -                -                -                -                -


Other Expenses
Amort of membership program liability                                                     -           (5,908)               -                -                -                -                -                -                -                -                -                -
                                                                                          -               -                 -                -                -                -                -                -                -                -                -                -
                                                                                          -               -                 -                -                -                -                -                -                -                -                -                -
                                                                                          -               -                 -                -                -                -                -                -                -                -                -                -
                                                                                          -               -                 -                -                -                -                -                -                -                -                -                -
Other Reorganization Expenses
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
                                                                                          -                -                -                -                -                -                -                -                -                -                -                -
Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.

* Substantially all of the Debtors assets were sold and significant liabilities were assumed by a buyer pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. Given that the buyer assumed most assets and liabilities,
and that the Debtors have had limited transaction activity following the sale, the Debtors are accounting for transactions primarily on a cash basis. Therefore, the statements of operations shown above for the current month have been left blank. Detail of cash receipts and
disbursements is shown in FORM MOR-1.




                                                                                                                                                                                                                                                               FORM MOR-2 CONT'D
                                                                                                                                                                                                                                                                           (04/07)
                                                                                   Case 19-11739-LSS                                           Doc 623                    Filed 01/31/20                               Page 8 of 12


In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                                                  Case No. 19-11739
Debtors                                                                                                                                                                                                                                                                  Reporting Period: Dec 1, 2019 - Dec 31, 2019

                                                                                                                                                       BALANCE SHEET*

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

Debtor:                                                                        iPic GC Entertainment LLC                   iPic Entertainment Inc                      iPic Media LLC                         iPic GC Holdings LLC                    iPic Texas LLC                     Delray Beach Holdings LLC
                                                                             BOOK VALUE                               BOOK VALUE                               BOOK VALUE                               BOOK VALUE                            BOOK VALUE                              BOOK VALUE
                                                                              AT END OF                                 AT END OF                                AT END OF                                AT END OF                             AT END OF                               AT END OF
                                                                              CURRENT          BOOK VALUE               CURRENT          BOOK VALUE              CURRENT         BOOK VALUE               CURRENT          BOOK VALUE           CURRENT         BOOK VALUE              CURRENT         BOOK VALUE
                                                                             REPORTING         ON PETITION             REPORTING         ON PETITION            REPORTING        ON PETITION             REPORTING         ON PETITION         REPORTING        ON PETITION            REPORTING        ON PETITION
                                ASSETS                                         MONTH              DATE                   MONTH              DATE                  MONTH             DATE                   MONTH               DATE              MONTH             DATE                  MONTH              DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                       -                78,520            3,973,182              69,238                  -                   -
Cash on Hand                                                                            -                   -                    -                   -                    -                   -
Restricted Cash and Cash Equivalents (see continuation sheet)                           -                   -                    -                   -                    -                   -
Accounts Receivable (Net)**                                                             -             4,320,183                  -                   -                    -                 1,942
Notes Receivable                                                                        -                   -                    -                   -                    -                   -
Inventories                                                                             -             1,400,145                  -                   -                    -                   -
Prepaid Expenses                                                                        -             2,674,280                  -                   -                    -                   -
Professional Retainers                                                                  -               168,731                  -                   -                    -                   -
Other Current Assets (attach schedule)                                                  -                45,650                  -                   -                    -            13,861,958
TOTAL CURRENT ASSETS                                                     $              -     $       8,687,509   $        3,973,182   $          69,238   $              -     $      13,863,900   $              -    $            -    $             -     $             -     $             -     $              -
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                          -                   -                    -                     -                  -                   -
Machinery and Equipment                                                                 -            25,237,513                  -                     -                  -                   -
Furniture, Fixtures and Office Equipment                                                -            52,512,674                  -                     -                  -                   -
Leasehold Improvements                                                                  -           135,075,259                  -                     -                  -                   -
Vehicles                                                                                -                   -                    -                     -                  -                   -
Less Accumulated Depreciation                                                           -           (91,801,071)                 -                     -                  -                   -
TOTAL PROPERTY & EQUIPMENT                                               $              -     $     121,024,375 $                -     $               -   $              -     $             -     $              -    $            -    $             -     $             -     $             -     $              -
OTHER ASSETS
Loans to Insiders***                                                                    -                   -                    -                     -                  -                   -
Other Assets (attach schedule)                                                          -            22,649,845                  -                     -                  -                   -
TOTAL OTHER ASSETS                                                       $              -     $      22,649,845   $              -     $               -   $              -     $             -     $              -    $            -    $             -     $             -     $             -     $              -

TOTAL ASSETS                                                             $              -     $     152,361,729   $        3,973,182   $          69,238   $              -     $      13,863,900   $              -    $            -    $             -     $             -     $             -     $              -

                                                                             BOOK VALUE                               BOOK VALUE                               BOOK VALUE                               BOOK VALUE                            BOOK VALUE                              BOOK VALUE
                                                                              AT END OF                                 AT END OF                                AT END OF                                AT END OF                             AT END OF                               AT END OF
                                                                              CURRENT             BOOK VALUE            CURRENT            BOOK VALUE            CURRENT            BOOK VALUE            CURRENT           BOOK VALUE          CURRENT           BOOK VALUE            CURRENT           BOOK VALUE
                                                                             REPORTING            ON PETITION          REPORTING           ON PETITION          REPORTING           ON PETITION          REPORTING          ON PETITION        REPORTING          ON PETITION          REPORTING          ON PETITION
                 LIABILITIES AND OWNER EQUITY                                  MONTH                 DATE                MONTH                DATE                MONTH                DATE                MONTH               DATE              MONTH               DATE                MONTH               DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                        -                   -                    -                     -                  -                   -
Taxes Payable (refer to FORM MOR-4)                                                     -                   -                    -                     -                  -                   -
Wages Payable                                                                           -                   -                    -                     -                  -                   -
Notes Payable                                                                           -                   -                    -                     -                  -                   -
Rent / Leases - Building/Equipment                                                      -                   -                    -                     -                  -                   -
Secured Debt / Adequate Protection Payments                                             -                   -                    -                     -                  -                   -
Professional Fees****                                                             1,055,892                 -                    -                     -                  -                   -
Amounts Due to Insiders***                                                              -                   -                    -                     -                  -                   -
Other Postpetition Liabilities (attach schedule)                                    257,475                 -                    -                     -                  -                   -
TOTAL POSTPETITION LIABILITIES                                           $        1,313,367   $             -     $              -     $               -   $              -     $             -     $              -    $            -    $             -     $             -     $             -     $              -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                    165,340,772         205,340,772                  -                     -          165,340,772         205,340,772
Priority Debt                                                                           -               648,519                  -                     -                  -                41,632
Unsecured Debt*****                                                              24,664,358          18,219,629                  -                     -                  -             4,048,620
TOTAL PRE-PETITION LIABILITIES                                           $      190,005,130   $     224,208,920   $              -     $               -   $      165,340,772   $     209,431,023   $              -    $            -    $             -     $             -     $             -     $              -

TOTAL LIABILITIES                                                        $      191,318,497   $     224,208,920   $              -     $               -   $      165,340,772   $     209,431,023   $              -    $            -    $             -     $             -     $             -     $              -
OWNER EQUITY
Capital Stock ******                                                             41,063,506          53,312,363            3,485,198                 -                 25,000              25,000
Additional Paid-In Capital                                                       47,077,448          47,627,381              846,749              69,238                  -                   -
Partners' Capital Account                                                               -                   -                    -                   -                    -                   -
Owner's Equity Account                                                                  -                   -                    -                   -                    -                   -
Retained Earnings - Pre-Petition                                               (202,112,959)       (172,786,935)             (28,900)                -           (195,570,705)       (195,592,123)
Retained Earnings - Postpetition                                                (77,346,493)                -               (329,866)                -             30,204,933                 -
Adjustments to Owner Equity (attach schedule)                                           -                   -                    -                   -                    -                   -                    -                                    -                                       -
Postpetition Contributions (Distributions) (Draws) (attach schedule)                    -                   -                    -                   -                    -                   -                    -                                    -                                       -
NET OWNER EQUITY                                                         $     (191,318,497) $      (71,847,191) $         3,973,182 $            69,238   $     (165,340,772) $     (195,567,123) $               -    $            -    $             -     $             -     $             -     $              -

TOTAL LIABILITIES AND OWNERS' EQUITY                                     $              -     $     152,361,729   $        3,973,182   $          69,238   $              -     $      13,863,900   $              -    $            -    $             -     $             -     $             -     $              -

* Substantially all of the Debtors assets were sold and significant liabilities were assumed by the purchasing entity pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. The purchase price pursuant to the APA included, among other things, an offseting
against the balances due under the Debtors' DIP facility and pre-petition credit facility in the aggregate amount equal to $56,000,000. Estimated adjustments have been made to the Debtors' financial statements to reflect the terms of the APA, including removing purchased assets and assumed liabilities, as well as
reducing the outstanding balance on the DIP facility and pre-petition secured debt by the amount of the credit bid. Intercompany balances have also been removed following the sale. Given that the buyer assumed most assets and liabilities, and that the Debtors have had limited transaction activity following the sal
the Debtors are accounting for transactions primarily on a cash basis. These financial statements have not been subjected to an audit or review and no assurance is provided on them.
** Accounts receivable as of the petition date has been adjusted from the amount stated on the Schedule of Assets and Liabilities. The Schedules included accounts receivable from iPic Media LLC of $13,861,958. This intercompany receivable is due to iPic Media from iPic-Gold Class, rather than due from iPic Me
*** "Insider" is defined in 11 U.S.C. Section 101(31).
**** Balance reflects the amount of funds held in escrow as of 12/31/19 for payment upon approval by the Court (covering pre-closing professional fees), plus fees filed with the court for the month of December.
***** Unsecured debt has increased from the total unsecured claims reported on the Schedule of Assets and Liabilities. This increase is due to inclusion of prepetition accrued interest on secured debt debt of $12,143,562. Also, payments on prepetition debt relating to critical vendors, employee wages, and taxes
have reduced the Priority and Unsecured Debt amounts.
****** Capital stock for iPic Entertainment Inc was shown as zero on the petition date and grouped into iPic GC Entertainment LLC. The subsequent update shows the balances as recorded on the entities' balance sheets after removal of intercompany balances. No additional stock has been issued or redeemed.
Note: Secured Debt is reflected at the borrower and co-debtor.


                                                                                                                                                                                                                                                                                                                     FORM MOR-3
                                                                                                                                                                                                                                                                                                                          (04/07)
                                                                                       Case 19-11739-LSS                                    Doc 623                     Filed 01/31/20                      Page 9 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                                               Case No. 19-11739
Debtors                                                                                                                                                                                                                                                               Reporting Period: Dec 1, 2019 - Dec 31, 2019


                                                                                                                                      BALANCE SHEET - continuation sheet*


Debtor:                                                                iPic GC Entertainment LLC                   iPic Entertainment Inc                    iPic Media LLC                         iPic GC Holdings LLC                       iPic Texas LLC                     Delray Beach Holdings LLC
                                                                     BOOK VALUE                               BOOK VALUE                              BOOK VALUE                               BOOK VALUE                               BOOK VALUE                              BOOK VALUE
                                                                      AT END OF                                AT END OF                               AT END OF                                AT END OF                                AT END OF                               AT END OF
                                                                      CURRENT          BOOK VALUE              CURRENT           BOOK VALUE            CURRENT         BOOK VALUE               CURRENT          BOOK VALUE              CURRENT         BOOK VALUE              CURRENT         BOOK VALUE
                                                                     REPORTING         ON PETITION            REPORTING          ON PETITION          REPORTING        ON PETITION             REPORTING         ON PETITION            REPORTING        ON PETITION            REPORTING        ON PETITION
                            ASSETS                                     MONTH              DATE                  MONTH               DATE                MONTH             DATE                   MONTH               DATE                 MONTH             DATE                  MONTH              DATE
Other Current Assets
Beverage and liquor deposits                                                      -                45,650                  -                   -                    -
Intercompany Receivable from iPic-Gold Class Entertainment LLC                    -                   -                    -                   -                    -           13,861,958

Restricted Cash and Cash Equivalents
Cash Deposits                                                                     -                    -                   -                   -

Other Assets
Patents                                                                           -               532,055                  -                   -                    -                   -
Liquor Licenses                                                                   -               520,748                  -                   -                    -                   -
Construction in Progress                                                          -            21,498,739                  -                   -                    -                   -
Utility Deposits                                                                  -                98,303                  -                   -                    -                   -

                                                                     BOOK VALUE                               BOOK VALUE                              BOOK VALUE                               BOOK VALUE                               BOOK VALUE                              BOOK VALUE
                                                                      AT END OF                                AT END OF                               AT END OF                                AT END OF                                AT END OF                               AT END OF
                                                                      CURRENT             BOOK VALUE           CURRENT            BOOK VALUE           CURRENT             BOOK VALUE           CURRENT             BOOK VALUE           CURRENT            BOOK VALUE           CURRENT             BOOK VALUE
                                                                     REPORTING            ON PETITION         REPORTING           ON PETITION         REPORTING            ON PETITION         REPORTING            ON PETITION         REPORTING           ON PETITION         REPORTING            ON PETITION
               LIABILITIES AND OWNER EQUITY                            MONTH                 DATE               MONTH                DATE               MONTH                 DATE               MONTH                 DATE               MONTH                DATE               MONTH                 DATE
Other Postpetition Liabilities
Advance Ticket Sales                                                             -                     -                   -                   -                    -                   -
Deferred Revenue - Vouchers                                                      -                     -                   -                   -                    -                   -
Deferred Revenue - Gift Cards & Event Deposits                                   -                     -                   -                   -                    -                   -
Accrued Expenses                                                                 -                     -                   -                   -                    -                   -
Accrued Film Rental                                                              -                     -                   -                   -                    -                   -
Accrued Electricity & Gas                                                        -                     -                   -                   -                    -                   -
Accrued Insurance                                                                -                     -                   -                   -                    -                   -
Accrued US Trustee Fees**                                                    257,475                   -                   -                   -                    -                   -
Clearing accounts                                                                -                     -                   -                   -                    -                   -
Member Reward Points Program                                                     -                     -                   -                   -                    -                   -
Loyalty Membership                                                               -                     -                   -                   -                    -                   -
Booking Fees                                                                     -                     -                   -                   -                    -                   -
Deposits Held                                                                    -                     -                   -                   -                    -                   -

Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)
Secured Debt / Adequate Protection Payments                                                            -




* Substantially all of the Debtors assets were sold and significant liabilities were assumed by the purchasing entity pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. The purchase price pursuant to the APA included, among other things,
an offseting credit against the balances due under the Debtors' DIP facility and pre-petition credit facility in the aggregate amount equal to $56,000,000. Estimated adjustments have been made to the Debtors' financial statements to reflect the terms of the APA, including removing purchased assets and
assumed liabilities, as well as reducing the outstanding balance on the DIP facility and pre-petition secured debt by the amount of the credit bid. Intercompany balances have also been removed following the sale. Given that the buyer assumed most assets and liabilities, and that the Debtors have had
limited transaction activity following the sale, the Debtors are accounting for transactions primarily on a cash basis. These financial statements have not been subjected to an audit or review and no assurance is provided on them.
** Accrued US Trustee Fees balance reflects balance due for Q4 2019 fees for all six Debtor entities.




                                                                                                                                                                                                                                                                                              FORM MOR-3 CONT'D
                                                                                                                                                                                                                                                                                                          (04/07)
                                    Case 19-11739-LSS                                 Doc 623                 Filed 01/31/20                      Page 10 of 12



In re: iPic-Gold Class Entertainment, LLC, et al.                                                                       Case No. 19-11739
Debtors                                                                                       Reporting Period: Dec 1, 2019 - Dec 31, 2019


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

iPic GC Entertainment LLC
                                                                                  Number of Days Past Due
                                                  Current        0-30            31-60       61-90        Over 90               Total
Accounts Payable                                           -                -            -             -                   -             -
Wages Payable                                              -                -            -             -                   -             -
Taxes Payable                                              -                -            -             -                   -             -
Rent/Leases-Building                                       -                -            -             -                   -             -
Rent/Leases-Equipment                                      -                -            -             -                   -             -
Secured Debt/Adequate Protection Payments                  -                -            -             -                   -             -
Professional Fees*                                   1,055,892              -            -             -                   -       1,055,892
Amounts Due to Insiders**                                  -                -            -             -                   -             -
Total Postpetition Debts***                          1,055,892              -            -             -                   -       1,055,892

iPic Entertainment Inc
                                                                                  Number of Days Past Due
                                                  Current        0-30            31-60       61-90        Over 90               Total
Accounts Payable                                            -               -            -             -                   -              -
Wages Payable                                               -               -            -             -                   -              -
Taxes Payable                                               -               -            -             -                   -              -
Rent/Leases-Building                                        -               -            -             -                   -              -
Rent/Leases-Equipment                                       -               -            -             -                   -              -
Secured Debt/Adequate Protection Payments                   -               -            -             -                   -              -
Professional Fees                                           -               -            -             -                   -              -
Amounts Due to Insiders                                     -               -            -             -                   -              -
Total Postpetition Debts                                    -               -            -             -                   -              -

iPic Media LLC
                                                                                  Number of Days Past Due
                                                  Current        0-30            31-60       61-90        Over 90               Total
Accounts Payable                                            -               -            -             -                   -              -
Wages Payable                                               -               -            -             -                   -              -
Taxes Payable                                               -               -            -             -                   -              -
Rent/Leases-Building                                        -               -            -             -                   -              -
Rent/Leases-Equipment                                       -               -            -             -                   -              -
Secured Debt/Adequate Protection Payments                   -               -            -             -                   -              -
Professional Fees                                           -               -            -             -                   -              -
Amounts Due to Insiders                                     -               -            -             -                   -              -
Total Postpetition Debts                                    -               -            -             -                   -              -

iPic GC Holdings LLC
                                                                                  Number of Days Past Due
                                                  Current        0-30            31-60       61-90        Over 90               Total
Accounts Payable                                            -               -            -             -                   -              -
Wages Payable                                               -               -            -             -                   -              -
Taxes Payable                                               -               -            -             -                   -              -
Rent/Leases-Building                                        -               -            -             -                   -              -
Rent/Leases-Equipment                                       -               -            -             -                   -              -
Secured Debt/Adequate Protection Payments                   -               -            -             -                   -              -
Professional Fees                                           -               -            -             -                   -              -
Amounts Due to Insiders                                     -               -            -             -                   -              -
Total Postpetition Debts                                    -               -            -             -                   -              -

iPic Texas LLC
                                                                                  Number of Days Past Due
                                                  Current        0-30            31-60       61-90        Over 90               Total
Accounts Payable                                            -               -            -             -                   -              -
Wages Payable                                               -               -            -             -                   -              -
Taxes Payable                                               -               -            -             -                   -              -
Rent/Leases-Building                                        -               -            -             -                   -              -
Rent/Leases-Equipment                                       -               -            -             -                   -              -
Secured Debt/Adequate Protection Payments                   -               -            -             -                   -              -
Professional Fees                                           -               -            -             -                   -              -
Amounts Due to Insiders                                     -               -            -             -                   -              -
Total Postpetition Debts                                    -               -            -             -                   -              -

Delray Beach Holdings LLC
                                                                                  Number of Days Past Due
                                                  Current        0-30            31-60       61-90        Over 90               Total
Accounts Payable                                            -               -            -             -                   -              -
Wages Payable                                               -               -            -             -                   -              -
Taxes Payable                                               -               -            -             -                   -              -
Rent/Leases-Building                                        -               -            -             -                   -              -
Rent/Leases-Equipment                                       -               -            -             -                   -              -
Secured Debt/Adequate Protection Payments                   -               -            -             -                   -              -
Professional Fees                                           -               -            -             -                   -              -
Amounts Due to Insiders                                     -               -            -             -                   -              -
Total Postpetition Debts                                    -               -            -             -                   -              -

* Balance reflects the amount of funds held in escrow as of 12/31/19 for payment upon approval by the Court (covering pre-closing professional fees), plus fees
filed with the court for the month of December.
** "Insider" is defined in 11 U.S.C. Section 101(31).
*** Substantially all of the Debtors' post-petition liabilities were assumed by a buyer pursuant to an asset purchase agreement approved by the Court. The sale closin
occurred on November 15, 2019. Given that the buyer assumed most assets and liabilities, and that the Debtors have had limited transaction activity following the
sale, the Debtors are accounting for transactions primarily on a cash basis. Certain asserted administrative claims not assumed by the buyer are still being evaluated
Any post-petition liabilities not listed above will be handled pursuant to the APA.




                                                                                                                                                                         FORM MOR-4
                                                                                                                                                                              (04/07)
                       Case 19-11739-LSS              Doc 623       Filed 01/31/20         Page 11 of 12



                                                           MOR-4

In re: iPic-Gold Class Entertainment, LLC, et al.                                                     Case No. 19-11739
Debtors                                                                     Reporting Period: Dec 1, 2019 - Dec 31, 2019

                                               Status of Post-petition Taxes


The above-captioned debtor and debtor-in-possession (the "Debtor") hereby submit this attestation regarding Status of
Post-petition Taxes in lieu of providing copies of post-petition tax payments and tax returns filed during reporting period.

I attest that each of the Debtor's taxing authorities have been paid on time when post-petition amounts become due. Also,
tax returns are being filed in an orderly and timely fashion in accordance with tax return reporting deadlines.




                                                                                            January 30, 2020
Signature of Authorized Individual                                                                       Date




William Nolan                                                                    Chief Restructuring Officer
Printed Name of Authorized Individual                                            Title of Authorized Individual
                                                                         Case 19-11739-LSS                           Doc 623                 Filed 01/31/20                  Page 12 of 12



In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                          Case No. 19-11739
Debtors                                                                                                                                                                                                          Reporting Period: Dec 1, 2019 - Dec 31, 2019


                                                                                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING*

Debtor:                                                                    iPic GC Entertainment LLC          iPic Entertainment Inc           iPic Media LLC               iPic GC Holdings LLC           iPic Texas LLC        Delray Beach Holdings LLC
Accounts Receivable Reconciliation                                                  Amount                           Amount                       Amount                          Amount                      Amount                     Amount
Total Accounts Receivable at the beginning of the reporting period                                -                                -                              -                             -                            -                         -
+/- Net change in funds in transit from merchant banking activity
- Amounts collected on AR
+ Amounts billed on account
+/- Net change in suspense account
- Adjustment for A/R sold pursuant to asset purchase agreement
Total Accounts Receivable at the end of the reporting period               $                        -     $                        -     $                        -     $                        -    $                      -   $                       -

Accounts Receivable Aging                                                            Amount                         Amount                         Amount                        Amount                       Amount                      Amount
0 - 30 days old                                                                                     -                              -                              -                              -                           -                           -
31 - 60 days old                                                                                    -                              -                              -                              -                           -                           -
61 - 90 days old                                                                                    -                              -                              -                              -                           -                           -
91+ days old                                                                                        -                              -                              -                              -                           -                           -
Total Accounts Receivable                                                                           -                              -                              -                              -                           -                           -
Amount considered uncollectible (Bad Debt)                                                          -                              -                              -                              -                           -                           -
Accounts Receivable (Net)                                                                           -                              -                              -                              -                           -                           -

* Substantially all of the Debtors' assets, including accounts receivable, were sold pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019.




                                                                                                                    DEBTOR QUESTIONNAIRE

Debtor:                                                                    iPic GC Entertainment LLC          iPic Entertainment Inc           iPic Media LLC               iPic GC Holdings LLC           iPic Texas LLC        Delray Beach Holdings LLC
Must be completed each month                                                    Yes          No                 Yes           No              Yes           No                Yes           No            Yes           No           Yes           No
1. Have any assets been sold or transferred outside the normal
course of business this reporting period? If yes, provide an                                    X                              X                              X                              X                          X                            X
explanation below.
2. Have any funds been disbursed from any account other than a
debtor in possession account this reporting period? If yes, provide              X                                             X                              X                              X                          X                            X
an explanation below.**
3. Have all postpetition tax returns been timely filed? If no, provide
                                                                                 X                               None required                 X                               None required               None required               None required
an explanation below.
4. Are workers compensation, general liability and other necessary
                                                                                 X                               None required                 X                               None required               None required               None required
insurance coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period?
If yes, provide documentation identifying the opened account(s).
                                                                                                X                              X                              X                              X                          X                            X
If an investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001-3.

** Funds were disbursed from an escrow account to pay professional fees and were accounted for as disbursements when calculating U.S. Trustee quarterly fees.




                                                                                                                                                                                                                                                      FORM MOR-5
                                                                                                                                                                                                                                                           (04/07)
